928 F.2d 1132
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Phillip Douglas JACOBS, Plaintiff-Appellant,v.Margaret PAGE, Head Nurse, Gary Johnson, Defendants-Appellees.
No. 90-3765.
United States Court of Appeals, Sixth Circuit.
March 28, 1991.

S.D.Ohio, No. 86-00460;  Spiegel, J.

S.D.Ohio

1
AFFIRMED.


2
Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

3
Phillip Jacobs, a pro se Ohio prisoner, appeals from the judgment in favor of defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


4
Jacobs sued several employees of Ohio's Lebanon Correctional Institution.  Summary judgment was granted to all but two defendants, and the claim against these defendants eventually proceeded to trial.  Jacobs appeals from the judgment after the jury's verdict.


5
On appeal, Jacobs challenges the jury's verdict in favor of the defendants, a nurse and a pharmacist, on his claim of denial of his prescribed medication.  Jacobs argues that the verdict was against the substantial weight of the evidence and that evidence of a previously inflicted gunshot wound was wrongly admitted, while testimonial evidence favorable to the defense was wrongly limited.


6
Upon consideration, we conclude that the jury could have reasonably concluded that the plaintiff haphazardly took his medication on occasions, that he refused to put himself on sick call at times he was allegedly suffering chest pains, that his ailment was not as serious as he claimed, and that he claimed to be denied his medication at times when no prescription was issued.  The record does reflect adequate, competent evidence to support the jury's verdict.    See Green v. Francis, 705 F.2d 846, 849 (6th Cir.1983).


7
Furthermore, the district court did not abuse its discretion by admitting evidence of a prior gunshot wound or by limiting the testimony of a witness.    See United States v. Schrock, 855 F.2d 327 (6th Cir.1988).


8
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation